DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masten et al. (9,167,742 in view of Colburn, Jr. (6,484,652).
Regarding claims 1, 9 and 18, Masten discloses a soil resistivity detection system for agricultural implement comprising:
A row unit comprising row unit components, wherein the row unit components comprise:
A residue management system (20,22)  configured to condition soil at a leading edge of the row unit
An opening system (24,26) configured to form a furrow in the soil
A closing assembly (32,34) configured to close the furrow
A press wheel assembly (36) configured to compact the soil
A control assembly (Figures 3, 4) comprising a controller having a memory and a processor, wherein the control assembly is configured to (column 8 lines 1-67): 
Output an electrical current to an electrode located on the row unit to supply electrical current to the soil
Receive voltage at a second electrode located on the row unit
Determine a voltage differential based on the voltages
Determine a soil resistivity based on the voltage differential

While Masten et al. discloses the invention as described above, it fails to disclose that the electrodes can be placed on pairs of row unit components spaced longitudinally from each other on the row unit, but does disclose measuring current between the closing discs and other elements i.e. the chassis (element 170 – Figure 5A).  Like Masten, Colburn, Jr. also discloses a resistivity detection system for an agricultural implement.  Unlike Masten, Colburn, Jr. discloses that the resistivity of the soil can be measured by placing the second electrodes on trailing portions of the row unit (Figures 7a and 7B).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place a first set of electrodes on a first element of the row unit 

While the combination fails to specifically disclose the use of pairs of electrodes, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of electrodes on each of the first and second row unit components, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, in other embodiments, Colburn, Jr. discloses the use of two and four electrode arrays to measure the voltage differential.  It would have therefore been obvious to utilize a 4 electrode array in the combination of Masten and Colburn, Jr. as it would be combining prior art elements according to known methods to yield predictable results.

Regarding claims 2, 4, 6, 7, 10-14, 19 and 20, the combination fails to specifically disclose all of the different arrangements that the electrodes could be located, but the combination does disclose locating the electrodes on different spaced elements of the row unit.   It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made that the first and second pairs of row unit components that send and receive voltages for measuring soil resistivity could be any combination of the opening discs, closing discs, residue management system, press wheel, seed applicator/boot, fertilizer components, or any other components in contact with the soil and capable of receiving voltage readings via applied sensors. 

Regarding claim 3, the combination discloses that the control assembly comprises a power source, and the controller is configured to output the electrical current to the first pair of row unit components via the power source.

Regarding claim 8, the combination disclose that the residue management system, the opening system, the closing assembly and the press wheel assembly are disposed generally along a longitudinal axis of the row unit.

Regarding claim 15, the combination discloses that the electrodes are configured to penetrate the soil.

Regarding claims 16 and 17, the combination fails to specifically disclose the lateral spacing of the electrodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the spacing limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masten et al. (9,167,742 in view of Colburn, Jr. (6,484,652) as applied to claims 1, 2, and 4 above and further in view of Official Notice. 

While the combination discloses the invention as described above, it fails to specifically disclose that the electrode could be a conductive strip disposed between a first and second insulative portion on the press wheel.  The examiner takes Official Notice that the use of an electrode to deliver current to the soil would require a conductive material and that it is well known in the art to surround conductive materials with insulative materials to prevent stray voltage or damage to adjacent elements in an electrical system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671